Conditionally Granted in part and Denied in part; Opinion Filed
August 31, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00536-CV

           IN RE PIONEER NATURAL RESOURCES USA, INC., Relator

             Original Proceeding from the 101st Judicial District Court
                               Dallas County, Texas
                        Trial Court Cause No. DC-19-05255

                          MEMORANDUM OPINION
                Before Justices Schenck, Partida-Kipness, and Nowell
                             Opinion by Justice Schenck
       In this mandamus proceeding, relator Pioneer Natural Resources USA, Inc.

seeks relief from a portion of the trial court’s April 29, 2020 order (the “Order”)

granting, in part, real parties in interest’s motion to compel responses to propounded

discovery. After reviewing the parties’ briefs and the mandamus record, we have

determined relator is entitled to relief on some, but not all, of its complaints

concerning the Order. We therefore conditionally grant the writ in part and deny it

in part.
                                             BACKGROUND

        The underlying proceeding is a wrongful death and survival action premised

on negligence, gross negligence, and premises liability theories. Real parties in

interest are the estate and a relative of Anthony Lara, who along with Noel Olivas,

Jr.,1 was killed while completing work on a heater treater at one of relator’s well

sites.2 The deaths of Lara and Olivas are alleged to have occurred when a release of

oil ignited the heater treater they were working on. The plaintiffs claim the death-

causing accident occurred because relator’s employee, Jesse Nevarez, failed to

properly “lock out/tag” and “bleed off” the heater treater.

        Real parties in interest propounded written discovery to relator in the form of

interrogatories and requests for production. In response to the discovery requests,

relator asserted numerous objections. Real parties in interest sought rulings on

relator’s objections and moved to compel responses to their requests. On April 29,

2020, the trial court entered its Order overruling some of relator’s objections and

sustaining some, thereby granting in part and denying in part real parties in interest’s

motion to compel.

        Relator now seeks relief from portions of the trial court’s Order in this original

proceeding urging the trial court abused its discretion in ordering it to produce (1) the


    1
     While Olivas’s estate and family members are plaintiffs in this suit, they were not parties to the motion
to compel that is the subject of the complained of Order. Thus, Lara’s estate and family member are the
only real parties in interest in this original proceeding.
    2
     At the time of the accident, Lara and Olivas were employees of Petroplex Pipe & Constructions, Inc.
(“Petroplex”). Petroplex is not a party to this suit.
                                                    –2–
hiring, disciplinary, and employment files of employees who were at the accident

site on the date in question (even if they arrived after the accident and did not

participate in the events causing the accident); (2) information regarding training

provided to Nevarez; and (3) communications between relator and government

entities concerning the accident. Relator also claims there is no adequate remedy by

appeal.

                      AVAILABILITY OF MANDAMUS RELIEF

      Mandamus is an extraordinary remedy that is available only in limited

circumstances.    Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig.

proceeding). Mandamus relief is available when the trial court abuses its discretion

and there is no adequate remedy by appeal. In re Deere & Co., 299 S.W.3d 819,

820 (Tex. 2009) (orig. proceeding) (per curiam).

      “Generally, the scope of discovery is within the trial court’s discretion, but

the trial court must make an effort to impose reasonable discovery limits.” Id.

(quoting In re Graco Children’s Prods., Inc., 210 S.W.3d 598, 600 (Tex. 2006) (orig.

proceeding) (per curiam)). An order that compels discovery well outside the bounds

of proper discovery is an abuse of discretion. In re CSX Corp., 124 S.W.3d 149, 152

(Tex. 2003) (orig. proceeding) (per curiam).

      Whether a clear abuse of discretion can be adequately remedied by appeal

depends on a careful analysis of the costs and benefits of interlocutory review. In re

McAllen Med. Ctr., Inc., 275 S.W.3d 458, 464 (Tex. 2008) (orig. proceeding) (citing

                                         –3–
In re Prudential Ins. Co., 148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding)). If

an appellate court cannot remedy a trial court’s discovery error by appeal, then an

adequate appellate remedy does not exist. In re Dana Corp., 138 S.W.3d 298, 301

(Tex. 2004) (orig. proceeding). A party would have no adequate remedy by appeal,

for example, where it has already been forced to gather and produce “patently

irrelevant” information or the discovery order imposes a burden on the producing

party far out of proportion to any benefit that may obtain to the requesting party.

Walker, 827 S.W.2d at 842.

                                     DISCUSSION

      Relator urges that the trial court abused its discretion in requiring it to produce

documents and information that exceed the bounds of discovery. More particularly,

relator claims the time and scope of complained-of discovery requests, that the trial

court compelled relator to comply with, cause the requests to be facially overbroad

and patently irrelevant.

      Generally, discovery is permitted into any matter, not privileged, that is

relevant to the subject matter and is “reasonably calculated to lead to the discovery

of admissible evidence.” TEX. R. CIV. P. 192.3(a). This broad grant, however, is

limited by the legitimate interests of the opposing party to avoid overly broad

requests, harassment, or disclosure of privileged information in keeping with the

understanding that discovery is a means to an end, rather than an end in itself.

Jampole v. Touchy, 673 S.W.2d 569, 573 (Tex. 1984) (orig. proceeding). Discovery,

                                          –4–
even of potentially relevant or admissible evidence, may not be used as a costly

fishing expedition. See K Mart Corp. v. Sanderson, 937 S.W.2d 429, 431 (Tex.

1996) (orig. proceeding). Rather, requests must be “reasonably” tailored to include

only matters relevant to the case and must be limited to the relevant time. See

Texaco, Inc. v. Sanderson, 898 S.W.2d 813, 815 (Tex. 1995) (orig. proceeding); In

re Xeller, 6 S.W.3d 618, 626 (Tex. App.—Houston [14th Dist.] 1999, orig.

proceeding). A discovery order is overbroad if it could have been more narrowly

tailored to avoid including tenuous information. See CSX Corp., 124 S.W.3d at 153.

If the requests are overbroad as to time, location, or scope, and could have easily

been more narrowly tailored to the dispute at hand, mandamus may lie. In re Allstate

Cty. Mut. Ins. Co., 227 S.W.3d 667, 669 (Tex. 2007) (orig. proceeding) (per curiam).

      I.       Employment Records

           Relator urges the trial court abused its discretion in overruling its objections

and by compelling it to produce documents responsive to document production

request numbers 21 through 23.3 One of those requests seeks the production of the



3
    Request for Production No. 21 states:

           Please produce copies of the complete hiring, training, disciplinary, and employment file
           for Michael Lively. Note: You may redact sensitive personal and financial information.
           You may redact any disciplinary history unrelated to work site safety that occurred more
           than 5 years before the incident at issue.

    Request for Production No. 22 states:

           Please produce copies of the complete hiring, training, disciplinary, and employment file
           for Preston Bridges. Note: You may redact sensitive personal and financial information.

                                                     –5–
hiring, disciplinary, and employment files of all employees who performed work at

the accident site at any time on the day of the accident. Two of the requests

specifically ask for information regarding supervisors Michael Lively and Preston

Bridges, who were not present at the time of the accident but arrived thereafter.

These requests encompass a five-year period.

       Relator claims these requests exceed the bounds of discovery authorized by

the rules of procedure because they seek information concerning employees who

were not present at the time of the accident and did not participate in the events

leading up to the accident. We agree. The only connection these employees had to

the accident is that they arrived at the scene in the accident’s aftermath. Although

the record reflects that Lively and Bridges were supervisors, there is no suggestion

that they were responsible for supervising Nevarez or any other employees who may

have been responsible for the accident in such a way as to make their personnel files

germane. Accordingly, employment files of these individuals are not relevant and

production of same is not reasonably calculated to lead to the discovery of admissible



       You may redact any disciplinary history unrelated to work site safety that occurred more
       than 5 years before the incident at issue.

 Request for Production No. 23 states:

       Please produce copies of the complete hiring, training, disciplinary, and employment file
       for any of YOUR employees performing work at the incident site on the day of the incident.
       Note: You may redact sensitive personal and financial information. You may redact any
       disciplinary history unrelated to work site safety that occurred more than 5 years before the
       incident at issue.



                                                   –6–
evidence. TEX. R. CIV. P. 192.3(a); see also In re HEB Grocery Co., 375 S.W.3d
497, 505 (Tex. App.—Houston [14th Dist.] 2012, orig. proceeding) (trial court’s

order to produce training documents pertaining to all HEB employees present in the

store at the time of the incident was overbroad). The discovery requests could have

easily been more narrowly tailored to include only employees who had some

conceivable role in the injury-causing events. See CSX Corp., 124 S.W.3d at 152–

53; In re Arpin Am. Moving Sys., LLC, 416 S.W.3d 927, 930 (Tex. App.—Dallas

2013, orig. proceeding).              Accordingly, we conclude the trial court abused its

discretion in ordering relator to produce documents responsive to Request for

Production numbers 21 through 23.

      II.       Training

            Relator also contends that the trial court abused its discretion in compelling it

to respond to Interrogatory numbers 1 and 8, and to produce documents responsive

to Request for Production number 1, which seek discovery regarding Nevarez’s

training related to the type of work he was doing on the day of the accident and the

identity of every trainer who ever provided him with such training.4


  4
      Interrogatory No. 1 states:

            Identify the training YOU provided to Jesse Nevarez encompassing the procedures he
            listed in his affidavit (PNR 000004) at paragraphs 4, 5, 6, 10, 11, 12, 14, 15, 17.

 Interrogatory No. 8 states:

            Identify by name, address, and phone number all trainers who provided the training YOU
            identified in YOUR response to Interrogatory No. 1. Please note in your response whether
            each trainer is employed by YOU or not.

                                                     –7–
          These discovery requests are very broadly stated to include formal or informal

training, whether oral or written, that by its very nature would require investigation

into every communication any person, whether an employee or not, had with

Nevarez about his job. Given the unique facts of this case, requiring relator to

investigate all communications Nevarez might have had during the course of his

employment in an attempt to identify potentially responsive communications places

a burden on relator that is far out of proportion to any benefit with respect to the

disposition of the case on its merits. 5 See Walker, 827 S.W.2d at 842. Accordingly,

we conclude the trial court abused its discretion by ordering relator to respond to

Interrogatory numbers 1 and 8 and Request for Production 1.

    III.      Reporting

          Relator contends that the trial court abused its discretion in compelling it to

respond to Interrogatory numbers 15 and 16, and to produce documents responsive

to Request for Production numbers 15 through 17, which seek discovery of

communications between relator and government entities, including OSHA, about

the accident.6 These requests are narrowly tailored to the incident made the basis of



 Request for Production No. 1 states:

          Please produce a copy of the training YOU identified in YOUR response to Interrogatory
          No. 1.

    5
     This point is highlighted by the fact the trial court judge in overruling relator’s objections to these
discovery requests commented, “I think you just do the best you can.”
    6
        Interrogatory No. 15 states:

                                                   –8–
this suit and, by their nature, are necessarily limited in time. Thus, they request

information that is both relevant to the suit and is likely to lead to the discovery of

admissible evidence. TEX. R. CIV. P. 192.3; Sanderson, 898 S.W.2d at 815; see also

Valenzuela v. Heldenfels Bros., Inc., No. 13-04-00241-CV, 2006 WL 2294562, *1–

2 (Tex. App.—Corpus Christi–Edinburg Aug. 10, 2006, no pet.) (mem. op.)

(affirming trial court’s admission of OSHA citations resulting from “OSHA’s

investigation into the decedent’s death, which allegedly resulted from an on-the-job

injury”). Thus, the trial court did not abuse its discretion in compelling relator to

produce documents responsive to Request for Production numbers 15 through 17




        Identify by name each local, state, and federal governmental entity to whom YOU reported
        the incident at issue.

 Interrogatory No. 16 states:

        Identify by name each local, state, and federal governmental entity with whom YOU have
        corresponded, in writing or orally, regarding the incident at issue.

 Request for Production No. 15 states:

        Please produce copies of all documents sent to or received from all governmental entities
        listed in your response to Interrogatory No. 15.

 Request for Production No. 16 states:

        Please produce copies of all correspondence, emails, and texts sent by YOU or YOUR
        attorneys to any governmental entity (or their counsel) YOU identified in your response to
        Interrogatory No. 15.

Request for Production No. 17 states:

        Please produce copies of all documents sent to or received from OSHA regarding the
        incident at issue.




                                                  –9–
and to respond to Interrogatory numbers 15 and 16.

   IV.    Adequate Remedy at Law

      Having concluded the trial court abused its discretion by ordering relator to

respond to the discovery requests that included the employment files of employees

who arrived at the scene after the accident and by imposing a disproportionate

burden on relator with respect to the discovery requests related to Nevarez’s training,

we now consider whether relator has an adequate remedy by appeal. Because relator

would be forced to gather and to produce patently irrelevant information concerning

employees and because relator would bear a disproportionate burden in producing

information concerning training, we would not be able to cure the trial court’s error

and relator would not have an adequate remedy by appeal. In re Weekley Homes,

L.P., 295 S.W.3d 309, 322 (Tex. 2009) (orig. proceeding) (“Mandamus relief is

available when the trial court compels production beyond the permissible bounds of

discovery”).

                                    CONCLUSION

      Because the trial court abused its discretion in ordering relator to comply with

discovery requests concerning employee files and training provided to Nevarez, and

because relator does not have an adequate remedy by appeal, we order the trial court

to vacate the portions of the Order compelling relator to produce documents

responsive to Request for Production numbers 1, 21, 22, and 23 and to respond to

Interrogatory numbers 1 and 8. A writ will issue only in the event the trial court fails

                                         –10–
to vacate the portions of the Order as directed herein within fifteen (15) days of the

date of this opinion. Because we assume the trial court will comply with this

opinion, we direct our clerk not to issue the writ of mandamus unless information is

received that the district court has not so complied.

      We deny relator’s petition for writ of mandamus on its argument concerning

discovery of communications with government entities, including OSHA, about the

accident.

      We lift the stay issued by this Court on May 14, 2020.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE

Partida-Kipness, J., dissenting

200536F.P05




                                        –11–